DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,884,133) in view of Goldberger (US 2014/0300515).
 	Regarding claims 1 and 2, Kim et al.  discloses an evaluation unit (GNSS processor for determining an integer difference)(fig. 1A number 151) for a vehicle (train)(abstract, col. 3 lines 20-37, fig. 1A number 122 and col. 5 lines 62-64), comprising: an interface (fig, 1A number 133 and 135) configured to receive data from a plurality of receiving units (fig. 1A numbers 131 and 130 and col. 5 lines 9-16), each of the receiving units configured to receive Global Navigation Satellite System (GNSS) data (col. 4 lines 60 through col. 5 line 8); wherein the evaluation unit is configured to determine a position with reference to the GNSS data (col. 5 lines 8-11 and col. 5 lines 62-67).  Kim et al. differs from claim 1 of the present invention in that it does not explicit disclose a single interface (wirelessly) 

Regarding claim 3, Kim et al.  discloses a system for a vehicle (train)( abstract, col. 3 lines 20-37, fig. 1A number 122 and col. 5 lines 62-64), comprising:  an evaluation unit (GNSS processor for determining an integer difference)(fig. 1A number 151) , including an interface (fig, 1A number 133 and 135) configured to receive data from a plurality of receiving units (fig. 1A numbers 131 and 130 and col. 5 lines 9-16), wherein the evaluation unit is configured to determine a position with reference to the GNSS data (col. 5 lines 8-11 and col. 5 lines 62-67); and at least one receiving unit configured to receive GNSS data (col. 4 lines 60 through col. 5 line 8), wherein the evaluation unit is configured to receive GNSS data from the at least one receiving unit via the interface (col. 4 lines 60 through col. 5 line 8). Kim et al. differs from claim 3 of the present invention in that it does not explicit disclose a single interface  configured to receive data from a plurality of receiving units.  Goldberger teaches a rigid patch antenna attaches to a windshield of a vehicle to receive signals (GPS) (P:0003 lines 1-4,P:0004 lines 1-4, fig. 3 numbers 130 and 320, P:0012 and P:0042), the patch antenna is wireless/Bluetooth coupled (single interface) to an electronic device (GPS) (fig. 3 number 340 and P:0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lim et al. with a single interface configured to receive data from a plurality of receiving units 

Regarding claim 4, Kim et al.  discloses the system comprises at least two receiving units; and the at least two receiving units are separated from each other by a distance (col. 5 lines 9-10).

Regarding claim 5, Kim et al.  discloses a first receiving unit (fig. 1A number 130) of the at least two receiving units (fig. 1A numbers 130 and 131) is a first GNSS antenna (abstract, fig. 1A); a second receiving unit (fig. 1A number 131) of the at least two receiving units (fig. 1A numbers 130 and 131)   is a second GNSS antenna (abstract, fig. 1A); and the second GNSS antenna is constructed in a simplified fashion relative to the first GNSS antenna (fig. 1A).

Regarding claims 6,7 and 9, Kim et al.  discloses method (fig. 1B) for determining a position with reference to Global Navigation Satellite System (GNSS) data (col. 3 lines 39-46), comprising: receiving GNSS data via at least one receiving unit; transferring the GNSS data from the at least one receiving unit to an evaluation unit via an interface of the evaluation unit, the interface configured to receive data from a plurality of receiving units; and evaluating the GNSS data, via the evaluation unit, to determine the position (i.e. all claims limitation taught in claims 1 and 3 above).

	Regarding claim 8, Kim et al. discloses method as discussed supra in claim 6 above.  Kim et al. differs from claim 8 of the present invention in that it do not explicit disclose the transferring of GNSS data from the at least one receiving unit to the evaluation unit is performed via a Vehicle-to-X communication link.  Goldberger teaches transferring of GPS data from the at least one patch antenna (fig. 3 number 130) to the global positioning system (GPS) (fig. 3 number 340) is performed via a Vehicle-

Regarding claims 10 and 11, Kim et al.  discloses the method is performed by a processor executing a computer program for determining the position with reference to GNSS data (col. 3 lines 66 through col. 4 line 25) and the computer program is stored on a machine-readable  storage device (col. 3 line 66 through col. 4 line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                          March 18, 2021